DETAILED ACTION
Responsive to the claims filed December 10, 2019. Claims 1-21 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badri et al (US 2019/0066404).
As per claim 1, Badri et al teach an asset monitoring system comprising : 
an asset monitoring device comprising: 
a body portion housing a microcontroller , a long range , low - power , wide - area transceiver , which provides communication capabilities (see at least paragraph [0082]), and at least one of the following components coupled to the microcontroller within the body portion to generate data : 
a GPS receiver , which determines location information of the asset monitoring device (see at least paragraph [0031]);

an accelerometer , which determines motion of the asset monitoring device (see at least paragraph [0031]); 
an asset connector configured to be connected to a port on the asset; an interface within the asset connector coupling the microcontroller to a power source in the asset when connected through the port; an internet connected gateway; and an electronic device having a display and connectable to the gateway (see at least paragraphs [0031, 0044], figs 3B); 
wherein, the microcontroller in the asset monitoring device is configured to collect the data generated by the at least one component in the asset monitoring device and communicate with the gateway, and the electronic device records and displays the data (see at least figs 6-9. 
As per claim 2, Badri et al teach wherein the device is connected to the gateway via LoRa or a similar radio technology (see at least paragraph [0031]).
As per claim 3, Badri et al teach wherein the gateway is connected to the Internet via a local area network technology , Cellular or any other means of connecting to the network (see at least paragraphs [0031, 0044]) .
As per claim 4, Badri et al teach wherein the asset device further comprises: an annunciator; a light source; and an internal rechargeable power source, which provides power to the microcontroller and other components (see at least paragraphs [0035-0036]). 
As per claim 5, Badri et al teach wherein the internal power source is a rechargeable battery (see at least table I). 
As per claim 6, Badri et al teach wherein the asset is a vehicle (see at least fig 1). 
As per claim 7, Badri et al teach wherein the asset device is configured to alternately draw power from a vehicle battery and the internal battery of the asset device and is able to switch between the two power sources (see at least paragraph [0018])
As per claim 8, Badri et al teach further comprising a vehicle battery monitoring sensor connected to the microprocessor to determine when to run off the vehicle battery and when to run off the internal battery (see at least paragraph [0018], claim 8). 
As per claim 9, Badri et al teach a new vehicle battery algorithm stored in one of either the gateway , the electronic device or the asset device for setting a battery first service deadline (see at least paragraph [0018], claim 8). 
As per claim 10, Badri et al teach wherein the asset port is an OBD - II port (see at least paragraphs [0024-0025). 
As per claim 11, Badri et al teach a plurality of asset monitoring devices (see at least claim 10). 
As per claim 12. The asset monitoring system of claim 1 , wherein the asset monitoring device further comprises short - range wireless communications for communicating with beacons , such as short - range Bluetooth beacons (see at least paragraph [0063]). 
As per claim 13, Badri et al teach wherein each of the plurality of asset monitoring devices communicates with each other to form a network (see at least paragraph [0078]) . 
Claims 14-21 contain similar limitations as the claims above and are therefore rejected under similar rationale. 
Conclusion
The prior art made of record and not relied upon, which are similar to the Applicant’s claimed invention and are considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661